Case 4:18-cv-00247-ALM Document 183-7 Filed 06/22/20 Page 1 of 3 PageID #: 4196




                                  Exhibit 7




                                      60
Case 4:18-cv-00247-ALM Document 183-7 Filed 06/22/20 Page 2 of 3 PageID #: 4197




                     Case 5:08-cv-00170-OLG Document 12-2 Filed 09/23/08 Page 1 of 2

     /¦yji 11. <jo uc.h v, ICNII rtMZMDT 210 21-0146 p.2




                                               Thomas C. Retzlaff
                                                   Port Office Box 92
                                             S*n Antonio, Texas 78291-0092
                                               Telephone: (210) 317-9800
                                               Facsimile: (210)521- 1 6
                                               E-Mail: ret7Jttff@taxa3.nol




                                                     April 11,2008


           Lara Hagen
           Assistant Attorney General
           General litigation Division
          PO Boxl2548
          A stin, Texas 78711-2548


          Re Retzlaff v. UTSA


          Dear Mr. Hagan,

          I supposed you are wo deri g why I m writing ou at 2 30 in the m ing instead of in bed
          asleep. Basically It is because 1 am veiy angry. A ry at myself fbr even considering settlin
            i h UTSA. And die mors I have been thinking abo t it, the more I get upset at myself.

          You see, I don t like people thinking that they c n f st fUck mo over without a y land of
          repercussion* or consequences. As a example I ould mention to you a la suit that I filed
          agai st my rison warden for Mm bumping I to me in a hallway. He actu lly did it oc ur ose
          because ho was n jerk. So I filed a lawsuit end got Jur trial that cos the State m ny thousa ds
          of dollars. In my final jury argument I told the jury that the did not ha e to give me a dime, th t
          ft asn t about the mone (it really wasn’t). The guy tried to retaliate against me by having me
          thrown In solit r nd t king away ray TV, radio nd stuff. I didn’t c re. I was on a mission
          from God to get this guy fire , and that is exactly what ended up happening soon thereafter.

         It is m foil and complete intention to shut own UTSA s Chinese tudent exchange program. I
         d n’t want bunch of od damn commies running around in my country spyin n stuff.

         1 h ve foil an compl te confidence that I can beat this disci linary case. There are about ten
         possible punishments th t I could receive, assuming I am found guilty.' Onl one of them -
         ex ulsion, is ba for me. The rest are good. Oh, nd I guess I should ention that the Rules
         onl allow them to give me one punishme t from the li t of punishments. You aren’t allowed to
         pile on different types of punishments. A d retroactive expulsion isn’t one of the authorized
         t es of punishment So Todd Wollonzler can get bent.

         You s ould know that J will be submittin evidence at the hearin that H as not me ho
         submitted the email that had the personal st tem nt in question in it I could submit evidence

                                                                                                                EXHIBIT
                                                                                                                  B


                                                            61
Case 4:18-cv-00247-ALM Document 183-7 Filed 06/22/20 Page 3 of 3 PageID #: 4198




                        Case 5:08-cv-00170-OLG Document 12-2 Filed 09/23/08 Page 2 of 2

     Apr 11-08 02:44a Tom Ro Jaff                                                 210-521-0146


             that I waa in the hospit«l then on account of the arm surgery that I had. And if it was not me, I
             cannot be held responsible for something that 1 did not even know about or a thorizel

             Regarding tb« harassment charge, you should know that theTexa Court of Appeals has recmUy
             declared Pen l Code Section 42.07(a)(7) (enmfl harassment) to be nnconjtftnrtfmaL The Court
             specifically said: The First Amendment dots not permit the o tlawing of con uct merely b cause
             t e speaker Intends to annoy the listener and a reason ble, p rso would in fact be an oyed
             Many legitimate political prot st , for example, contain both of t ese elements.

             Obviously UTS A ca not punish me for engaging in activities that are protected under the
             Constitution! 11

             So there goes that portion of the case, too. Which leaves them with othin .

            So I am ver , very, very confident that I can beat this case. And then 1 will rub the f ces in it
            ever opportunit I get! Bec e I hale them so ver , very much.

            I am also pissed off bout this letter that Oafl Jenson wrote to some local ju ges about me. I will
            be filing a complaint with the St le Bar and I am planning on filing a defamation lawsuit (since
            she lied about me) and a civil ri hts suit since she is tr ing to eny me my Access to Courts
            rights.

            While you say that these lawsuits don't really ffect them and it isn t costi g them anythin , I
            don't really care because 1 jus do not believe it A d e en if that true, my filing l sui s and
            d agging their ass ts Into court nd into epositions is a kind of hera y forme. It lets me o k
            off m extreme hate that I have for these p ople in a manner that is both roductive od
            benefici l to me.

            There is ce tainly an opportunity cost to th m as time they upend a ay from work dealing with
            this stuff Is time aw from their normal uties. Plus, it puts them from an e vironment ere
            they control into one that I control, hich makes me fool good.

           Yes, 1 am probably a bit irrationnL But 1 on’t care. The vary orst that they can do to me b get
           me expelled from school, hich really i n’t that much.

           "When you called me I s t the copy inschinB store o ntown near the co rthouse. I was busy
           maki g co ies of the la suits th t I had planned on filing ester y. 1 got a bunch of them.
           Because I hale them so very, ver much. And it Is the hate that motiv tes me.

           Sometimes I thi k its okay for ms to ettle, but most of the time I do not While $75 grand a
           nice piece of change. It woul not really alter my life all that uch. My family is prett we lthy
           so it s not like $75,000 will m ke that m ch of a difference. B t it woul ma e ettlement mo e
           palatable.

           So I they waul fo settla they had better ma e it quick before I edde to chan e my mind.


                                                 Sincerel yours,



                                                Tom Rctdaff


                                                       62
